 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMMY RICHARD QUAIR, SR.,                           No. 1:19-cv-00902-SKO (PC)
12                        Plaintiff,                      ORDER CONSTRUING
                                                          MISCELLANEOUS MOTION AS MOTION
13                                                        TO SUPPLEMENT COMPLAINT (Doc. No.
               v.                                         6)
14
                                                          ORDER GRANTING MOTION TO
15    BOARD OF SUPERVISORS, et al.,                       SUPPLEMENT
16                        Respondent.
17

18            Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

19   complaint pursuant to 42 U.S.C. § 1983. The complaint is currently awaiting screening by the

20   Court.

21            On September 9, 2019, Plaintiff filed a motion entitled “Notice of Motion of Motion of

22   [Sic] Two Telemate Pin No. 505325 and 707070.” Plaintiff states that when he filed his

23   complaint, he had one Telemate electronic filing pin. He states that Kings County Jail assigned

24   him a second pin since the time he filed his complaint. He states the two pins are relevant to the

25   Court’s investigation into his complaints, and his motion seeks to add the second pin to the

26   complaint.

27            Pursuant to Rule 15(d), “the court may, on just terms, permit a party to serve a

28   supplemental pleading setting out any transaction, occurrence, or event that happened after the
                                                         1
 1   date of the pleading to be supplemented.” Fed. R. Civ. P. 15(d). Here, Plaintiff seeks to

 2   supplement his complaint with additional new information that developed after the filing of the

 3   original complaint. The Court finds good cause to grant Plaintiff’s motion. The Court, however,

 4   offers no opinion as to the relevance of the additional information.

 5            Accordingly, IT IS HEREBY ORDERED:

 6            1) Petitioner’s miscellaneous motion is CONSTRUED as a motion to supplement the

 7               original complaint; and

 8            2) Petitioner’s motion to supplement the original complaint with additional information

 9               is GRANTED.

10
     IT IS SO ORDERED.
11

12   Dated:     September 12, 2019                                /s/   Sheila K. Oberto           .
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
